Title: From Thomas Jefferson to Louis A. Leschot, 19 July 1825
From: Jefferson, Thomas
To: Leschot, Louis A.

Monticello
July 19. 25.Th:Jefferson sends his watch to mr Leschot to be put to rights. she goes 12 or 15. hours after being wound up and then stops—he is always sorry to give mr Leschot the trouble of coming here. The large clock has never gone right since the last repairs because the  hands will not stand in place. in the kitchen  the hour hand will not stand. if mr Leschot can come up some cloudy cool day Th:J. will be thankful to him, and will send a horse for him if he will permit him. he is requested to mend the broken chain also